Citation Nr: 1012358	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
gunshot wound residuals of the right knee with 
osteoarthritis for the period from May 31, 2001 - November 
7, 2005.

2.  Entitlement to an increased evaluation in excess of 10 
percent for gunshot wound residuals of the right knee with 
osteoarthritis for the period from November 8, 2005 - May 
22, 2007.

3.  Entitlement to an increased evaluation in excess of 30 
percent for gunshot wound residuals of the right knee with 
osteoarthritis, status post total knee arthroplasty (TKA), 
for the period from July 1, 2008.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
Veteran service connection and a noncompensable evaluation 
for residuals of a gunshot wound of the right knee with 
osteoarthritis, effective May 31, 2001 (the date on which he 
filed his original VA compensation claim).  The Veteran 
appeals the initial rating assigned.  Therefore, 
consideration must be given regarding assignment of separate 
ratings for his service-connected orthopedic disability for 
separate periods of time, from May 31, 2001, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this regard, during the course of the appeal, the RO 
assigned a 10 percent rating for the right knee disability 
from November 8, 2005 - May 22, 2007.  On May 23, 2007, the 
Veteran underwent a right knee TKA and was assigned a 100 
percent evaluation from this date until June 30, 2008, 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  Thereafter, pursuant to the same Diagnostic 
Code, a 30 percent evaluation went into effect for gunshot 
wound residuals of the right knee with osteoarthritis, 
status post TKA, from July 1, 2008.
  
To accommodate his request for a hearing before the Board, 
the Veteran was scheduled for a hearing at the RO before a 
traveling Veterans Law Judge in May 2005.  However, he 
failed to appear for the hearing and did not provide timely 
notice for cancellation beforehand, or good cause as to why 
his hearing should be rescheduled.

During the course of the appeal, the case was remanded twice 
in November 2005 and June 2007 for further evidentiary and 
procedural development.  Thereafter, the RO readjudicated 
the claim in a December 2009 supplemental statement of the 
case and returned the case to the Board in January 2010.

The Board observes that there has been a discrepancy 
regarding the Veteran's designated representative, as the 
Veteran's claims file shows that both Disabled American 
Veterans and Veterans of Foreign Wars of the United States 
were actively involved in his appeal.  Thus, to clarify this 
matter, VA sent the Veteran a letter dated January 2010, 
requesting that he respond in 30 days with an answer as to 
whether he was representing himself in the current appeal, 
or had designated a private attorney to represent him, or 
had selected one veterans' service organization to represent 
him.  He was advised that if he did not respond to this 
letter within 30 days, VA would assume that he was 
representing himself in the current appeal.  Thereafter, a 
timely response was received from the Veteran in February 
2010, in which he affirmed that he wished to act as his own 
representative, pro se, in the present appeal.   

For the reasons that will be further addressed below, that 
part of the appeal that pertains to the issue of entitlement 
to an increased evaluation in excess of 30 percent for 
gunshot wound residuals of the right knee with 
osteoarthritis, status post TKA, for the period from July 1, 
2008, is REMANDED to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant and his representative if further action is 
required on their part.


FINDINGS OF FACT

1.  For the period from May 31, 2001 - November 7, 2005, 
gunshot wound residuals of the right knee with 
osteoarthritis are manifested by radiographic evidence of 
degenerative right knee joint changes with full and normal 
range of motion (i.e., zero degrees of extension; 140 
degrees of flexion) without objective evidence of 
characteristic pain on motion. 

2.  For the period from November 8, 2005 - December 10, 
2006, gunshot wound residuals of the right knee with 
osteoarthritis are manifested by radiographic evidence of 
degenerative right knee joint changes with range of motion 
to -10 degrees of extension and 85 degrees of flexion and 
clinical evidence of pain on motion.

3.  For the period from December 11, 2006 - May 22, 2007, 
gunshot wound residuals of the right knee with 
osteoarthritis are manifested by radiographic evidence of 
degenerative right knee joint changes with range of motion 
to -10 degrees of extension and 85 degrees of flexion and 
ligament damage producing pain and joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for gunshot 
wound residuals of the right knee with osteoarthritis for 
the period from May 31, 2001 - November 7, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5256 - 5263 (2009).  

2.  The criteria for an evaluation greater than 10 percent 
for gunshot wound residuals of the right knee with 
osteoarthritis for the period from November 8, 2005 - 
December 10, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 
- 5263 (2009).

3.  The criteria for a 20 percent evaluation for gunshot 
wound residuals of the right knee with osteoarthritis for 
the period from December 11, 2006 - May 22, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board notes that the issues now on appeal all 
flow downstream from an October 2001 rating decision, which 
initially established service connection for residuals of a 
gunshot wound of the right knee, and assigned a 
noncompensable evaluation effective from May 31, 2001.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 
91 (2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided 
before service connection was granted was legally 
sufficient, VA's duty to notify in this case is satisfied.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
Veteran's claims file and were reviewed by both the RO and 
the Board in connection with his claims. Nothing in the 
record indicates the Veteran has identified the existence of 
any relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim.  Further, he was provided with VA medical 
examinations in September 2001, November 2005, and March 
2006.  The Board notes that the aforementioned examination 
reports are adequate for adjudication purposes in that they 
each discuss in sufficient detail the medical state of the 
Veteran's right knee disability in the context of his 
relevant clinical history, and that all findings and 
conclusions presented by the examiners are accompanied by a 
detailed supportive rationale.  See Barr v. Nicholson, 21 
Vet. App. 303 (2009).  All VA medical records pertinent to 
the time period encompassed by this decision's adjudication 
on the merits (i.e., from May 31, 2001 to May 22, 2007) have 
been duly obtained and associated with the claims file and 
the evidence in this regard appears complete.  Thus, the 
Board finds that the duty to assist with respect to that 
portion of the appeal that will be adjudicated on the merits 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  
When a reasonable doubt arises regarding service origin, 
such doubt will be resolved in favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions alone cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1) (2009).



Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).  Where there 
is a reasonable doubt as to the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2009).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2009).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2009).  In view of 
the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2009).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran contends, in pertinent part, that his service-
connected gunshot wound residuals of his right knee with 
osteoarthritis are productive of a level of impairment 
greater than that which is reflected by the noncompensable 
evaluation assigned for the period from May 31, 2001 - 
November 7, 2005, and the 10 percent evaluation assigned for 
the period from November 8, 2005 - May 23, 2007.  A thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional 
loss due to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The applicable rating criteria for evaluating the Veteran's 
right knee disability are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, and 5262.  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)



526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

The Board notes that the Veteran's right knee may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2009).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the 
knee and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied 
either to different disabilities or to different 
manifestations of the same disability, the evaluation of 
knee dysfunction under both Codes would not amount to 
pyramiding (i.e., evaluating the same disability under 
various diagnoses) which was to be avoided under 38 C.F.R. 
§ 4.14.

To give the Veteran every consideration in connection with 
the matter on appeal, the Board must consider all 
potentially applicable Diagnostic Codes under § 4.71a in 
rating the Veteran's disability.  See, e.g., Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one Diagnostic Code may be more appropriate 
than another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

(a.)  Factual background and analysis: Entitlement to an 
initial compensable evaluation for gunshot wound residuals 
of the right knee with osteoarthritis for the period from 
May 31, 2001 - November 7, 2005.

By history, the Veteran's service treatment records show 
that in March 1970, while the Veteran was off-base and off-
duty, he accidentally shot himself while pursuing an 
armadillo after the .22-caliber pistol that he was carrying 
discharged into his right knee.  The non-combat-related 
gunshot wound was deemed to have been incurred in the line 
of duty.  The Veteran was honorably separated from service 
in April 1971.  Years afterward, in May 2001, he filed his 
original claim for VA compensation for residuals of a 
gunshot wound of his right knee.  Service connection for 
this disability was granted by rating decision of October 
2001.

Evidence pertinent to the Veteran's right knee disability 
for the period from May 31, 2001 - November 7, 2005 include 
outpatient treatment reports dated in 2000 showing 
subjective complaints of right knee pain with radiographic 
evidence of moderate arthritic changes of the right knee 
joint, but no objective evidence of swelling, joint locking, 
or joint instability.  

The report of a September 2001 VA examination shows that the 
Veteran complained of chronic right knee pain with a 
sensation of instability when walking on uneven surfaces.  A 
11/2-inch well-healed scar above the superior aspect of the 
right patellar margin was noted.  His right knee ligaments 
were intact and normal.  Range of right knee motion was 
normal, with zero degrees of extension and 140 degrees of 
flexion.  X-rays revealed the presence of mild 
osteoarthritis.  The diagnosis was osteoarthritis, right 
knee, with normal range of motion, no pain on motion, and 
residuals of gunshot wound, right knee.  The record contains 
no further clinical evidence addressing the Veteran's right 
knee disability until a VA examination conducted on November 
8, 2005.

For the time period in question, May 31, 2001 - November 7, 
2005, the objective evidence shows that the Veteran had full 
range of right knee motion.  Notwithstanding the Veteran's 
subjective account of having right knee pain and 
instability, his statements in this regard are contradicted 
by the September 2001 examination report showing no actual 
instability on objective examination, or any clinical 
findings of characteristic pain on motion.  Although 
osteoarthritic changes were demonstrated on radiographic 
examination, these findings were not accompanied by clinical 
evidence of characteristic pain on motion, such that a 
minimum 10 percent evaluation could be assigned under 
Diagnostic Code 5003.  Therefore, in view of the foregoing 
discussion, the Board concludes that the preponderance of 
the evidence shows that the Veteran's gunshot wound 
residuals of his right knee with osteoarthritis have not met 
the criteria for a compensable evaluation for the period 
from March 31, 2001 to November 7, 2005.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim for the time period at 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to an 
increased evaluation in excess of 10 percent for gunshot 
wound residuals of the right knee with osteoarthritis for 
the period from November 8, 2005 - May 22, 2007.

The evidence pertinent to the state of the Veteran's 
service-connected right knee disability for the period from 
November 8, 2005 - May 22, 2007, includes the findings of VA 
authorized examinations conducted in November 2005, which 
show that the Veteran reported that he had been employed in 
construction until 10 years ago, when he had to retire from 
working due to mental health issues and mechanical low back 
pain.  He reported that he had a bilateral knee disability 
that impaired his ability to perform work that required 
prolonged standing and walking.  With respect to his right 
knee disability, the Veteran complained of right knee pain 
and crepitus with occasional instability.  He experienced 
right knee joint swelling but denied joint locking.  He 
reported that he occasional used a supportive knee brace 
during moments of elevated symptomatology.  Objective 
examination revealed, in pertinent part, that he appeared 
for the examination using a cane to help him ambulate.  
There were two well-healed scars on his right knee that were 
not painful or tender, and were without keloid formation, 
tissue loss, or ulcerative breakdown.  No joint effusion was 
detected.  The right knee ligaments were intact and no joint 
effusion or instability was observed.  Range of motion 
testing shows right knee extension to -10 degrees and 
flexion to 85 degrees, limited by pain, but without gross 
pain on passive motion.  X-rays revealed narrowing of the 
right knee joint spaces with the presence of multiple 
metallic retained foreign bodies consistent with shrapnel.  
There was no evidence of fracture or dislocation.  
Radiographic study revealed post-traumatic osteoarthritis.  
The diagnosis was status post gunshot wound, right knee, 
with moderate post-traumatic osteoarthritis.  

For DeLuca purposes, the Veteran was placed on a treadmill 
set to the standard walking pace during VA examination in 
November 2005.  Here, he demonstrated an antalgic gait of 
his right lower extremity associated with his right knee 
pain.  No discernable changes in his right knee range of 
motion worse than the -10 degrees of extension and 85 
degrees of flexion were demonstrated on range of motion 
testing after sustained use.  However, the Veteran presented 
with subjective complaints of severe right knee pain 
thereafter, but with no erythema, warmth, or redness.  The 
examiner stated that the Veteran's disability would impose a 
limit on his ability to climb ladders and perform squatting 
and kneeling motions.  The examiner also presented the 
following opinion:

"The patient's combination of his mechanical back 
pain and osteoarthritis of his right knee would 
prevent him from being gainfully employable in any 
capacity, but this is predominantly due to his 
non-service-connected intervertebral lumbar 
degenerative disc disease and not his service-
connected right knee."

VA X-rays of the Veteran's right knee in March 2006 show the 
presence of mild osteoarthritis.

The report of a March 2006 VA examination shows that the 
Veteran complained of right knee pain, crepitus, and a 
sensation of instability with episodic collapse that was 
aggravated by prolonged walking and standing.  He denied 
experiencing symptoms of right knee joint locking or 
swelling.  Clinical evaluation shows that the Veteran used a 
cane to assist him while ambulating and that he displayed an 
antalgic gait.  Two scars on his right knee were noted, 
which were not painful, keloided, adherent to the underlying 
tissues, or ulcerative.  No joint effusion was present.  
Range of motion was -10 degrees of extension and 90 degrees 
of flexion.  The right knee ligaments were intact and no 
gross instability pattern was noted.  Moderate crepitus with 
mild pain on palpation and passive motion was observed.  X-
rays revealed moderate narrowing of the right knee joint 
spaces with moderate post-traumatic osteoarthritis, metallic 
retained foreign bodies consistent with shrapnel from the 
penetrating missile associated with the old gunshot wound, 
and no evidence of fracture or dislocation.  Endurance 
testing using a treadmill to address DeLuca was not 
performed because of the Veteran's elevated low back 
symptoms.  The examiner identified the Veteran's low back 
pain as the primary cause of his unemployability.  

VA outpatient treatment reports show that on December 11, 
2006, the Veteran sustained a twisting injury to his right 
knee after it reportedly collapsed under him.  An MRI study 
of his right knee performed in January 2007 shows that there 
was a probable tear of the right anterior cruciate ligament 
and lateral collateral ligament with a tear through the 
inferior surface of the posterior horn of the lateral 
meniscus with joint effusion.  Thereafter, VA outpatient 
records show that the Veteran was treated for right knee 
osteoarthritis with pain and instability.  X-ray study in 
April 2007 revealed marked distention of the right 
suprapatellar bursa.  The diagnosis was right knee 
degenerative joint disease with anterior collateral ligament 
deficiency.  He was treated with a cortisone steroid 
injection into his right knee joint.  The Veteran's right 
knee was so damaged that he was deemed to be a candidate for 
right total knee arthroplasty.  A right TKA was ultimately 
performed on May 23, 2007.

Applying the findings of the above evidence to the 
appropriate rating criteria, the Board finds no basis to 
allow for more than the 10 percent evaluation currently 
assigned to the Veteran's right knee disability for the 
period from November 8, 2005 to December 10, 2006.  The 10 
percent rating reflects the Veteran's pain on motion due to 
radiographically confirmed arthritic changes of the right 
knee joint with no objective evidence of limitation of motion 
on extension or flexion to a compensable degree, even after 
considering any additional limitation of motion as a result 
of functional loss due to pain, incoordination, weakness, or 
fatigability on sustained use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 5261, 5262; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Otherwise, the clinical 
evidence does not demonstrate ankylosis, cartilage 
dislocation with "locking" or effusion, actual joint 
instability, nonunion or malunion of the tibia and fibula, or 
genu recurvatum that may provide a basis for assignment of 
more than a 10 percent evaluation for the period from 
November 8, 2005 to December 10, 2006.

However, the Board finds that the medical evidence showing 
onset of right knee effusion as a result of marked 
distension of the Veteran's right suprapatellar bursa with 
anterior collateral ligament deficiency following his 
twisting right knee injury on December 11, 2006, which 
ultimately required treatment with a TKA, represented 
impairment that more closely approximated the disability 
picture contemplated by the criteria for a 20 percent rating 
as provided in Diagnostic Code 5258, which provides for a 20 
percent rating for dislocated semilunar cartilage with 
frequent episodes of pain and effusion into the knee joint.  
38 C.F.R. § 4.7.  Therefore, resolving any doubt in this 
regard in the Veteran's favor, the Board will allow the 
assignment of 20 percent evaluation to compensate for 
ligament damage with joint effusion of the service-connected 
right knee for the period from December 11, 2006 to May 22, 
2007, to reflect the clinical record showing onset of such 
impairment following the December 11, 2006 injury and its 
final resolution with a right TKA on May 23, 2007.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(c.)  Extraschedular consideration for the period from May 
31, 2001 - May 22, 2007.

The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the Veteran's 
service-connected residuals of a gunshot wound with 
osteoarthritis, right knee, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As previously discussed, 
the clinical evidence establishes that the Veteran's primary 
disabling condition with respect his employability is his 
back disability, and that his right knee disability, by 
itself, does not produce a greater impact on his 
occupational capacity that renders impractical the criteria 
contemplated by the applicable rating schedule as contained 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5263.  
As such, the current state of his impairment due to 
residuals of a gunshot wound of the right knee with 
osteoarthritis is adequately contemplated in the criteria 
for the 10 percent schedular evaluation presently assigned 
for the period from May 31, 2001 - December 10, 2006, and 
the 20 percent evaluation assigned for the period from 
December 11, 2006 - May 22, 2007.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).




ORDER

An initial compensable evaluation for gunshot wound 
residuals of the right knee with osteoarthritis for the 
period from May 31, 2001 - November 7, 2005, is denied.

An evaluation in excess of 10 percent for gunshot wound 
residuals of the right knee with osteoarthritis for the 
period from November 8, 2005 - December 10, 2006, is denied.

A 20 percent evaluation for gunshot wound residuals of the 
right knee with osteoarthritis for the period from December 
11, 2006 - May 22, 2007 is granted.


REMAND

With regard to the claim for an increased evaluation in 
excess of 30 percent for gunshot wound residuals of the 
right knee with osteoarthritis, status post TKA, for the 
period from July 1, 2008, the Board first notes that a 100 
percent schedular evaluation was in effect for the right 
knee, status post TKA, from May 23, 2007 - June 30, 2008, 
pursuant to the schedular provision of 38 C.F.R. § 4.71a,  
Diagnostic Code 5055 (a 100 percent evaluation will be 
assigned for 1 year following implantation of a knee 
replacement prosthesis).  Therefore, no further 
consideration of the evidence pertinent to the period from 
May 23, 2007 - June 30, 2008 is required, as the Veteran has 
been assigned the maximum benefit provided by the 
regulations.  See AB, Appellant, v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the evidence pertinent to the state of 
the Veteran's right knee disability for the period from July 
1, 2008, is the report of a December 2009 VA orthopedic 
examination.  Although the examination report appears 
thorough on its face, the Board notes that the examiner who 
conducted it did not have the opportunity to review the 
Veteran's claims file in conjunction with this examination, 
and therefore the examiner's clinical findings and 
observations are not premised on the Veteran's pertinent 
clinical history.  In Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Court held that the medical history of a 
claimant's disability must be addressed in an adjudication 
of a claim for an increased evaluation.  These requirements 
for evaluation of the complete medical history of the 
veteran's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  In this regard, the September 2009 VA 
request for a medical examination to assess the Veteran's 
right knee disability contains a specific instruction that 
the Veteran's claims file was to be sent for review by the 
examiner.  As it is evident that VA had intended the 
examiner to review the claims file in order to predicate her 
examination findings on the Veteran's history, in the 
absence of such a review the Board cannot find that the 
December 2009 examination in its present state is adequate 
for adjudication purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Therefore, in view of the aforementioned deficit, the case 
should be remanded so that the examiner who performed the 
December 2009 examination may review the Veteran's claims 
file and then provide an addendum to her examination report, 
affirming or revising any of her prior conclusions as 
appropriate in the context of her review of the Veteran's 
pertinent clinical history. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After obtaining waivers from the 
Veteran as appropriate, the RO should 
obtain all relevant VA and/or private 
medical records pertinent to the Veteran's 
treatment for his gunshot wound residuals 
of his right knee with osteoarthritis, 
status post right TKA, for the period from 
December 2009 to the present and associate 
them with the claims folder.

2.  Following completion of the above, the 
Veteran's claims file should be provided 
to the examiner who conducted the December 
2009 examination of his right knee.  The 
examiner should review the Veteran's 
pertinent clinical history and make a 
notation to that effect in her addendum.  
She should then provide an addendum to her 
December 2009 examination report regarding 
the state of impairment of the Veteran's 
right knee, affirming or revising any of 
her prior conclusions as appropriate in 
the context of her review of the Veteran's 
pertinent clinical history

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

3.  The RO should then readjudicate the 
Veteran's claim for an increased 
evaluation in excess of 30 percent for 
gunshot wound residuals of the right knee 
with osteoarthritis, status post TKA, for 
the period from July 1, 2008.  If the 
claim remains denied, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
After being provided with an opportunity 
to respond, the case should be returned to 
the Board if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


